Case 2:20-cv-00014-JPJ-PMS Document 35-7 Filed 12/19/20 Page 1 of 6 Pageid#: 203




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (Big Stone Gap Division)

 MELINDA SCOTT,
                                   Plaintiff,

 v.                                                   Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                            Memorandum in Support of
 SOCIAL SERVICES, et al.,                             Motion for Partial Stay,
                                                      Protective Order, and Other Relief
                                  Defendants.



          NOW COMES Joshua Moon, and submits this Memorandum of Law in Support of his

 Motion to for a Partial Stay, Protective Order, and other Relief.

          I.      Introduction

          The Plaintiff has a history of filing meritless litigation against Mr. Moon, an individual

 whom she has never met in person and whom she acknowledges she had never heard of prior to

 2017. See Exhibit B at p. 7.1 This is at least her third suit against him in this Court, and at least

 her fifth lawsuit against him in the past few years. See generally Dkt. Nos. 25, 26, 29, 30. All of

 the Plaintiff’s previous suits against Mr. Moon have been dismissed. A Motion to Dismiss is

 pending in this case as well, but the Plaintiff is attempting to escalate the burdens of litigation

 and Mr. Moon’s costs with a series of intervening filings before this Court can rule on that

 Motion.

          This matter was filed July 8, 2020. See Dkt, No. 1. Mr. Moon was purportedly served at

 an “electronic mailbox” in Florida on August 21, 2020. Dkt. No. 5. He did not become aware of




 1
     This document appears to have been mailed to the Court but not yet filed through ECF.
Case 2:20-cv-00014-JPJ-PMS Document 35-7 Filed 12/19/20 Page 2 of 6 Pageid#: 204




 the lawsuit until much later, however, and subsequently filed motions to set aside the default and

 to dismiss this case. See Dkt. Nos. 25 and 26.

        This Court entered an order requiring the Plaintiff to address Mr. Moon’s motions at Dkt.

 No. 28. Rather than doing so directly, Ms. Scott has elected to engage in dilatory and oppressive

 motions practice. See Dkt. Nos. 29, 31, and exhibits hereto. Such motions practice does nothing

 to facilitate a speedy and efficient resolution of this case, but does much to drive up the costs for

 Mr. Moon to defend himself against a serial litigant. And, Ms. Scott recently confessed that

 because she is proceeding in forma pauperis and is likely judgment-proof, she has no fear of

 traditional monetary sanctions or post-hoc remedies which ordinarily discourage abuse of this

 Court’s discovery procedures or other processes. See Exhibit A-3. Thus, Mr. Moon is forced to

 seek pre-emptive relief against a motion-happy litigant who would prefer to needlessly drive up

 his litigation costs without any risk of bearing costs herself.

        II.     Argument

        This Court has the power under Rule 11 to impose monetary or other sanctions. It also

 has the power (and indeed, the duty) to award monetary recompense under Rule 37 for victorious

 parties in discovery disputes. The question presented by Mr. Moon’s Motion is what this Court

 can do to protect him from a litigant who does not fear monetary or other sanctions which this

 Court might ultimately award, and has made plain her inability or unwillingness to pay any

 judgment this Court could impose in the future. Defendant Moon respectfully submits that the

 appropriate relief is a general order that he need not reply to any future filing or discovery

 request in this matter until after the pending Motion to Set Aside Default and Motion to Dismiss

 are adjudicated (or unless ordered to do so by the Court).
Case 2:20-cv-00014-JPJ-PMS Document 35-7 Filed 12/19/20 Page 3 of 6 Pageid#: 205




        Virginia’s federal jurists are no strangers to the difficult task of how to dissuade pro se

 and/or in forma pauperis litigants from abusive discovery or dilatory motions practice. In

 Payman v. Lee Cnty. Cmty. Hosp., No. 2:04CV00017, 2005 U.S. Dist. LEXIS 5215 (W.D. Va.

 Mar. 31, 2005), this Court imposed both monetary sanctions and a pre-filing injunction against a

 pro se litigant who brought baseless claims. Undersigned counsel cited the Payman case to the

 Plaintiff in this matter, and she responded by asking “What are you gaining by holding a piece of

 paper that will seek money from a litigant proceeding in forma pauperis? How long do you think

 it would be before you ever saw that money, if ever?” Exhibit A-3.

        In Guerrero v. Weeks, 2014 U.S. Dist. LEXIS 24803, *14 (E.D. Va. January 10, 2014),

 the Eastern District had to fashion an appropriate sanction for a “plaintiff [who] filed these

 [discovery] motions for the improper purpose of delaying the litigation and increasing

 defendant's costs.” That Court recognized that the defendant had borne a cost of $5,157.50 to

 respond to frivolous motions, but determined that the pro se Plaintiff was only capable of paying

 a $650 sanction. Similarly, in Abbott v. Suntrust Mortg., Inc., Civil Action No. 3:08cv665, 2009

 U.S. Dist. LEXIS 29265 (E.D. Va. Apr. 8, 2009), the Eastern District imposed a $1,000 award in

 favor of SunTrust as partial recompense for responding to numerous facially deficient pro se

 motions. Thus, even where a Rule 11 Motion is well-founded and ultimately granted by the

 Court, the party that has been victimized is often made only partially whole.

        In an ordinary case, sanctions under Rule 11 are not the only mechanism to reimburse a

 litigant for needless motions practice or discovery costs. Among other avenues for relief, 28

 U.S.C. § 1927 provides recompense to an injured party where an attorney unreasonably

 multiplies proceedings and their costs. Unfortunately, the statute provides no relief as against an

 unreasonable pro se litigant. The rules of procedure also provide means to make litigants whole
Case 2:20-cv-00014-JPJ-PMS Document 35-7 Filed 12/19/20 Page 4 of 6 Pageid#: 206




 after they incur unreasonable costs in the context of discovery; Fed. R. Civ. P. 37 provides that a

 court “must” award attorney’s fees in certain circumstances. In Sines v. Kessler, Civil Action No.

 3:17-cv-00072, 2020 U.S. Dist. LEXIS 91016 (W.D. Va. May 26, 2020), this Court awarded

 $41,300 in attorney’s fees to the prevailing party in a discovery dispute under Fed. R. Civ. P. 37.

 In Holmes v. Gen. Dynamics Ordnance & Tactical Sys., Civil Action No. 1:18cv00019, 2019

 U.S. Dist. LEXIS 100417 (W.D. Va. June 17, 2019), this Court awarded $1,035.16 to the

 prevailing party. Again, however, when a Plaintiff proceeding in forma pauperis openly flouts

 her inability to satisfy a judgment for attorney’s fees, the potential for a monetary award after the

 fact under Rule 37 will not do justice to an aggrieved litigant.

        Because of the unique procedural posture of this case and the open statements of the

 Plaintiff that she is either unable or unwilling to satisfy any judgment that this Court might award

 Defendant Moon if he is forced to defend himself against unfounded, inefficient, or dilatory

 motions, this Court cannot stay its hand and wait for a later motion under Rule 11 or Rule 37 to

 make Mr. Moon whole. To provide relief to Defendant Moon in this case, the Court should use

 its sound discretion and inherent authority to schedule and control the proceedings before it. This

 Court has recognized its inherent authority to stay an entire case. Mt. Valley Pipeline, LLC v.

 0.15 Acres of Land, Civil Action No. 7:19-cv-00181, 2020 U.S. Dist. LEXIS 10580, at *4 (W.D.

 Va. Jan. 22, 2020), citing Landis v. North American Co., 299 U.S. 248, 57 S. Ct. 163, 81 L. Ed.

 153 (1936). The authority to only partially stay proceedings, such as by staying all filings except

 certain identified and dispositive motions, surely follows from the larger ability to stay an entire

 case. This Court also has the “inherent authority to control and preserve the integrity of its

 judicial proceedings,” including the inherent power to issue protective orders. United States ex

 rel. Rector v. Bon Secours Richmond Health Corp., Civil Action No. 3:11-CV-38, 2014 U.S.
Case 2:20-cv-00014-JPJ-PMS Document 35-7 Filed 12/19/20 Page 5 of 6 Pageid#: 207




 Dist. LEXIS 1031, at *10 (E.D. Va. Jan. 6, 2014), citing In re Shell Oil Refinery, 143 F.R.D.

 105, 108-09 (E.D. La. 1992).

        This case cries out for the exercise of this Court’s inherent powers. A pro se plaintiff has

 filed repeated litigation against Mr. Moon, who managed to prevail in every prior suit despite

 never being served or entering an appearance. In the case at bar, the Plaintiff managed to obtain

 entry of default through very dubious means and without being required to prove either the

 existence of a cognizable claim or the basis for this Court to exercise its jurisdiction. And now

 that default has been entered, Ms. Scott has determined to force the defense to respond to

 repeated and meritless motions in order to escalate Mr. Moon’s costs, rather than waiting for this

 Court to adjudicate the pending dispositive motions or requesting any sort of scheduling or Rule

 26 conference. Indeed, when challenged Ms. Scott has openly stated that she has no need to fear

 an award of fees against her if Mr. Moon successfully defends himself. Accordingly, this Court

 should act now to prevent the needless escalation of litigation costs rather than waiting until such

 costs have been incurred and attempting to make Mr. Moon whole at a later date.

        III.    Conclusion

        Because traditional remedies under Rule 11, Rule 37, or 28 U.S.C. 1927 will not protect

 Defendant Moon from the escalating campaign of a pro se Plaintiff who has openly

 acknowledged her inability to satisfy any judgment that may be entered against her, this Court

 should grant the Motion for a Partial Stay, Protective Order, and Other Relief.

                Respectfully submitted this the 19th day of December, 2020,

                                       JOSHUA MOON
Case 2:20-cv-00014-JPJ-PMS Document 35-7 Filed 12/19/20 Page 6 of 6 Pageid#: 208




 By Counsel:

 /s/Matthew D. Hardin
 Matthew D. Hardin, VSB # 87482
 1725 I Street NW, Suite 300
 Washington, DC 20006
 Phone: 202-802-1948
 Email: MatthewDHardin@protonmail.com

                                       Certificate of Service

         I hereby certify that I will file a true and correct copy of the foregoing document with the
 Court’s CM/ECF system, which will electronically serve counsel of record. I have also deposited
 a true and correct copy of the foregoing document into the U.S. Mail, with First Class postage
 prepaid, directed to:

                               Melinda Scott
                               2014PMB87
                               Post Office Box 1133
                               Richmond, VA 23218


 Dated: Dec. 19, 2020

                                               /s/Matthew D. Hardin
                                               Matthew D. Hardin
                                               Counsel for Joshua Moon
